Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “wherein the retaining element is formed by a plurality of radial projections uniformly distributed circumferentially around the axis of the inner wall of the fastening element” must be shown or the feature(s) canceled from the claim(s).  
Currently, member 43 is disclosed as a retaining element in the replacement sheet Figure 8 however no a plurality of radial projections uniformly distributed circumferentially around the axis of the inner wall of the fastening element are shown for the embodiment as shown in Figure 8.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) in view of Jones (US 5,522,155).

Referring to claim 7.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
a bottle (204) suitable for containing the product (p) to be dispensed and having a neck (top neck portion of 204) comprising, an inner wall (inner neck wall of 204) delimiting an opening (top opening of 204),
a dispensing device (208) comprising a body (body of 208) and suitable for dispensing said product, 
a fastening element (members including 211 and 213; Figure 4) for securing the body (body of 208) of the dispensing device (208) in the neck of the bottle (204), the fastening element (211 and 213) cooperating with the inner wall (fastened to inner wall of 204) of the neck of the bottle (204),
wherein the fastening element (211 and 213; Figure 4) comprises a cylindrical double wall (outer wall 207 of 211 and inner walls 213) comprising an outer wall (wall 207) and an inner wall (213) forming an internal hollow shaft (around and between members outer and inner walls of 207 and 213), said outer and inner walls being coaxial (share a vertical axis; see Figure 4), and
wherein said packaging device (201; Figure 7) comprises a fastening member ( 217) of said dispensing device (208), the fastening member (217) being integral (connected; see Figure 4) with said dispensing device (208) and being fixed around and in contact with the inner wall (member 217 connected to 213; see Figure 4) of the fastening element (211 and 213; Figure 4), wherein the fastening element (211 and 213; Figure 4) comprises a radially projecting flange (member 224 in Figure 4; see extended flange 24 in Figure 1;),
said flange (member 24; Figure 1) comprising a lower surface (bottom surface of flange 24; Figure 1) facing a shoulder (shoulder of 4; Figure 1) provided at an end of the neck (neck portion of 4), the shoulder (shoulder of 4; Figure 1) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1).
    PNG
    media_image1.png
    680
    869
    media_image1.png
    Greyscale


Reproduced Figure 1 showing the flange set on a shoulder of the neck.

Gueret does not specifically disclose the fastening element supports a circumferential O-ring.
Jones discloses a cap head (Figure 10) wherein a fastening element (members 72; Figure 11) supports a circumferential O-ring (73) to seal the plug in the neck.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Gueret to have included the fastening element supporting a circumferential O-ring as taught by Jones because the fastening element supporting a circumferential O-ring would allow the fastening element to be sealed within the neck of the packaging device thus preventing unintended release of contained product.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) in view of Jones (US 5,522,155) and further in view of Beranger (US 2013/0061422 A1).

Referring to claim 8.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, 
wherein said at least one internal fastening projection (flange 216) is formed on an inner face of a ring with radial sections (inner face of ring portion of 217 adjacent 216), said ring with radial sections constituting said fastening member (217; see Figure 4) and being secured around said body of said dispensing device (secured to 208).

Gueret in view of Jones do not disclose the internal fastening projection as being formed on an inner face of a ring with radial sections.

Beranger discloses an attachment device (1; Figure 5) for attaching a pump onto a tank neck wherein the internal fastening projection (15 and 25; Figure 5) as being formed on an inner face of a ring (see Figure 6b) with radial sections (sections 14 and 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Gueret in view of Jones to have included the internal fastening projection as being formed on an inner face of a ring with radial sections as taught by Beranger because bending fastening projection comprising radial section would prevent tearing of the fastening skirt.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Gueret (US 5,292,033).
Referring to claim 24.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
a bottle (204) suitable for containing the product (p) to be dispensed and having a neck (top neck portion of 204) comprising, an inner wall (inner neck wall of 204) delimiting an opening (top opening of 204),
a dispensing device (208) comprising a body (body of 208) and suitable for dispensing said product, 
a fastening element (members including 211 and 213; Figure 4) for securing the body (body of 208) of the dispensing device (208) in the neck of the bottle (204), the fastening element (211 and 213) cooperating with the inner wall (fastened to inner wall of 204) of the neck of the bottle (204),
a flat locking ring (226 in Figure 4 or 26 Figure 1) for locking a position of the fastening element (including members 12 and 13; Figure 1) in the neck of the bottle (top portion of 4),

wherein the fastening element (211 and 213; Figure 4) comprises a cylindrical double wall (outer wall 207 of 211 and inner walls 213) comprising an outer wall (wall 207) and an inner wall (213) forming an internal hollow shaft (around and between members outer and inner walls of 207 and 213), said outer and inner walls being coaxial (share a vertical axis; see Figure 4), and
wherein said packaging device (201; Figure 7) comprises a fastening member (217) of said dispensing device (208), the fastening member (217) being integral (connected; see Figure 4) with said dispensing device (208) and being fixed around and in contact with the inner wall (member 217 connected to 213; see Figure 4) of the fastening element (211 and 213; Figure 4), wherein the fastening element (211 and 213; Figure 4) comprises a radially projecting flange (member 224 in Figure 4; see extended flange 24 in Figure 1;),

said flange (member 24; Figure 1) comprising a lower surface (bottom surface of flange 24; Figure 1) facing a shoulder (shoulder of 4; Figure 1) provided at an end of the neck (neck portion of 4), the shoulder (shoulder of 4; Figure 1) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1).

    PNG
    media_image1.png
    680
    869
    media_image1.png
    Greyscale


Reproduced Figure 1: showing the flange set on a shoulder of the neck.

wherein the flat locking ring (26) faces an upper surface of the shoulder (top notched edge of 4 in contact with 26), the flat locking ring (26) being flush (being flush, resting flat against the top surface of notched edge portion of 4) with the end of the neck of the bottle (4; see reproduced Figures below).

    PNG
    media_image2.png
    637
    872
    media_image2.png
    Greyscale

Reproduced Figure 1: showing the flat locking ring and Upper surface of the shoulder.


    PNG
    media_image3.png
    685
    853
    media_image3.png
    Greyscale

Enlarged Figure 1: showing the flat locking ring flush with upper surface of the shoulder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 2-6,9-11,16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) in view of Van Brocklin (US 5,341,956).

Referring to claim 23.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
a bottle (204) suitable for containing the product (p) to be dispensed and having a neck (top neck portion of 204) comprising, an inner wall (inner neck wall of 204) delimiting an opening (top opening of 204),
a dispensing device (208) comprising a body (body of 208) and suitable for dispensing said product, 
a fastening element (members including 211 and 213; Figure 4) for securing the body (body of 208) of the dispensing device (208) in the neck of the bottle (204), the fastening element (211 and 213) cooperating with the inner wall (fastened to inner wall of 204) of the neck of the bottle (204),
wherein the fastening element (211 and 213; Figure 4) comprises a cylindrical double wall (outer wall 207 of 211 and inner walls 213) comprising an outer wall (wall 207) and an inner wall (213) forming an internal hollow shaft (around and between members outer and inner walls of 207 and 213), said outer and inner walls being coaxial (share a vertical axis; see Figure 4), and
wherein said packaging device (201; Figure 7) comprises a fastening member ( 217) of said dispensing device (208), the fastening member (217) being integral (connected; see Figure 4) with said dispensing device (208) and being fixed around and in contact with the inner wall (member 217 connected to 213; see Figure 4) of the fastening element (211 and 213; Figure 4), wherein the fastening element (211 and 213; Figure 4) comprises a radially projecting flange (member 224 in Figure 4; see extended flange 24 in Figure 1;),

said flange (member 24; Figure 1) comprising a lower surface (bottom surface of flange 24; Figure 1) facing a shoulder (shoulder of 4; Figure 1) provided at an end of the neck (neck portion of 4), the shoulder (shoulder of 4; Figure 1) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1).
    PNG
    media_image1.png
    680
    869
    media_image1.png
    Greyscale


Reproduced Figure 1 showing the flange set on a shoulder of the neck.

Van Brocklin discloses a dispensing container (Figure 2) wherein a fastening element (12) is wholly contained within the neck of the bottle (top portion of 10; Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Gueret to have included a fastening element wholly contained within the neck of the bottle as taught by Van Brocklin because a fastening element wholly contained within the neck of the bottle would allow for a decreased vertical dimension of the bottle. 

Referring to claim 2.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the inner (213) and outer walls (207) have a common end (bottom end of 213 and 207 adjacent member 12; Figure 4 or bottom end of 7 and 13; Figure 1) integral to a hollow cylinder (cylinder formed by portion 14 and 15 as in Figure 1) which is coaxial with said walls and which extends downwards (see Figure 4).

Referring to claim 3.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the inner wall (213) of the fastening element (members including 211 and 213; Figure 4) has a retaining element (216; Figure 4) projecting radially outward (flange portion 216 extending radially outward) and engaged by for the fastening member (217).

Referring to claim 4.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the retaining element (216) is a bead formed (rectangular flange or see bead of flange in 35; Figure 5) substantially around the inner wall (213) of the fastening element (members including 211 and 213; Figure 4).

Referring to claim 5.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the retaining element (216) is formed by a plurality of radial projections uniformly (circumscribed flange 216) distributed circumferentially around the axis (through 220) of the inner wall (213) of the fastening element (members including 211 and 213; Figure 4).

Referring to claim 6.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the fastening member (217) is crimped around the internal hollow shaft inner wall of the fastening element (member 217 is crimped around flange of 213).

Referring to claim 9.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the fastening element (members including 211 and 213; Figure 4) comprises a cylinder forming a cover for the body of the dispensing device (see base of 211), the cylinder being coaxial with the neck (neck portion of 204) and extending to a height able to conceal said body in the neck (see flange 24 disposed in the interior of the neck; Figure 1).

Referring to claim 10.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the neck has a neck (interior of the neck of 204) height and wherein the cylinder extends along the entire neck height (see height of neck of 208 being sized for the thickness from the bottom of flange 224 to member 211; Figure 4).

Referring to claim 11.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein the cylinder (cylinder comprising the diameter of 211) has a diameter such that there is empty space (space at the edge of 211 and 204) between the cylinder and the inner wall of the neck (see curved portion of 211 and 204).

Referring to claim 16.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, wherein a flange seal (32; Figure 4) located between the flange (224) and the neck (neck portion of 204; Figure 4).

Referring to claim 18.  Gueret discloses a packaging device (201; Figure 4) for a product (p) to be dispensed, comprising: 
wherein the neck (neck of 204; Figure 4) comprises a snap-fitting groove (310; Figure 5) on its inner face (inner face of 204; Figure 2A), and the fastening element (211) comprises clips (210) facing said snap-fitting groove (310; Figure 5) in order to engage with the snap-fitting groove (310; Figure 5).

Referring to claim 19.  Gueret in view of Van Brocklin do not disclose the snap-fitting groove is formed in the neck by laser.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have comprised the snap-fitting groove as being formed in the neck by a laser, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art because a laser would be able to form an accurate sized groove as dimensioned with low variance in the groove size.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) in view of Van Brocklin (US 5,341,956) and further in view of Jones (US 5,522,155).

Referring to claims 12 and 13.  Gueret in view of Jones do not specifically disclose the fastening element supports a circumferential O-ring.

Jones discloses a cap head (Figure 10) wherein a fastening element (members 72; Figure 11) supports a circumferential O-ring (73) to seal the plug in the neck.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Gueret to have included the fastening element supporting a circumferential O-ring as taught by Jones because the fastening element supporting a circumferential O-ring would allow the fastening element to be sealed within the neck of the packaging device thus preventing unintended release of contained product.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 5,292,033) in view of Van Brocklin (US 5,341,956) in view of Jones (US 5,522,155) and further in view of Cruysberghs (US 5,562,235).

Referring to claim 14.  Gueret does not specifically disclose the fastening element has a circumferential groove into which the circumferential O-ring is inserted.

Cruysberghs discloses a product dispensing apparatus (Figure 1) wherein the fastening element (40’; Figure 3) has a circumferential groove (groove for inserting o ring 42; Figure 3) into which the circumferential O-ring (42) is inserted.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Gueret in view of Van Brocklin in view of Jones to have included the fastening element comprising a circumferential groove into which the circumferential O-ring is inserted as taught by Cruysberghs because an O-ring disposed in a groove of the fastening element would allow the fastening element to be sealed within the packaging device and wherein the groove would hold the O-ring in place as the fastening element is pushed into the packaging device thus preventing out of place movement of the O-ring as it is driven into the packaging device.


Allowable Subject Matter
Claim 17 allowed.
Claims 20, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive, see new and modified rejections above in view of Gueret in view of Jones.

Applicant argues Gueret fails to disclose “the fastening element comprises a radially projecting flange, said flange comprising a lower surface facing a shoulder provided at an end of the neck the shoulder being internal to the neck of the bottle.”  As recited in above Gueret disclose the fastening element (211) comprises a radially projecting flange (224), said flange (224), said flange comprising a lower surface (bottom surface of flange 224) facing a shoulder (shoulder of 204) provided at an end of the neck (neck portion of 204), the shoulder (shoulder of 204) being internal to the neck of the bottle (see flange 24 extending partially the thickness of bottle wall 4 in Figure 1).  Thus, the argued structure is fully disclosed by Gueret.
Applicant argues “the subplate 207 does not face an internal shoulder of the neck of the bottle.”  The flange (224) is shown in Gueret Figure 1, wherein flange (24) only extends partly to the thickness of the bottle wall 4.
In regards, to using a laser to form the snap-fitting groove, in view of the examiner, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have use a laser to etch a groove into the bottle neck as opposed to molding the bottle with a formed groove because a laser etched groove would provide a more accurately sized groove and further it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference US2004/0060892 A1 discloses groves 102 and 103 made by a laser.
Reference US 3,937,366 discloses a neck portion of bottle comprising a snap fitting grooves 66/68.
Reference US 5,465,872 discloses a packaging device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651